Citation Nr: 1110034	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  05-07 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1989 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In an August 2008 decision, the Board denied the appeals.  The Veteran subsequently appealed the decision to the Veterans Claims Court.  In August 2009, the Court Clerk granted a Joint Motion for Remand (JMR), vacated the Board's August 2008 decision, and remanded this case to the Board for readjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the JMR, a remand is needed.  Specifically, the November 2003 VA examination was found insufficient because the examiner did not provide a rationale for why the then-current skin lesions were not active disease or residuals from old disease.  Furthermore, the March 2003 examination was found insufficient because the examiner did not state an opinion as to the etiology of the Veteran's right shoulder strain.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the VA Medical Center in Cheyenne from November 2003 to the present.  If no records are available, that should be noted in the record.

2.  Ask the Veteran if he is currently receiving VA medical care and to provide the name of the facility.  If he answers in the affirmative, obtain clinical records from that facility.

3.  Schedule the Veteran for an examination to determine the nature and etiology of any skin disorder that is present.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All appropriate tests and studies and/or consultation(s) should be accomplished.  

If the examiner finds that the Veteran has a skin disorder, he/she should specifically state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that it is causally related to active service, or whether such a relationship to service is unlikely (i.e., less than a 50-50 degree of probability).  

The examiner should provide a rationale for all conclusions, to include, if he/she cannot state an opinion without resorting to speculation or finds that the Veteran does not have a current skin disorder, why that is so.

4.  Schedule the Veteran for an examination to determine the nature and etiology of any right shoulder disorder that is present.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All appropriate tests and studies and/or consultation(s) should be accomplished.  

If the examiner finds that the Veteran has a right shoulder disorder, he/she should specifically state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) it is causally related to his active service, or whether such a relationship to service is unlikely (i.e., less than a 50-50 degree of probability).  

The examiner should provide a rationale for all conclusions, to include, if he/she cannot state an opinion without resorting to speculation or finds that the Veteran does not have a current right shoulder disorder, why that is so.

5.  Thereafter, the RO should readjudicate the Veteran's claims on appeal.  If the benefits sought remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and a reasonable opportunity to respond.  The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

